Citation Nr: 1432411	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a liver disability.

3.  Entitlement to service connection for a gastric disability. 

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled July 2013 hearing by letter in May 2013 letter, which was sent to his current mailing address, but he did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

As there is evidence of multiple psychiatric, liver, and gastric diagnoses, the issues have been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran may have been found disabled by the Social Security Administration (SSA).  Although information from October 2003 reflects that he was denied SSA disability, he reported that he was receiving benefits from SSA in November 2003.  As records pertaining to these benefits may be relevant to the appeal, the Board finds it necessary to remand the case to request SSA records.  38 C.F.R. § 3.159(c)(2) (2013); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

A November 2010 VA psychiatric examination report does not provide a clear diagnosis because the examiner believed that the Veteran was under the influence of drugs.  The examiner recommended that the Veteran be reexamined after period of sobriety.  As the examination report is incomplete, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013).  Additionally, the new VA examination report must address whether any psychiatric disorder, not just PTSD, is related to the Veteran's service. 

The Veteran's current liver and gastric disabilities and hypertension may be related to herbicide exposure in the Republic of Vietnam.  While the Veteran served aboard the U.S.S. Princeton (LPH-5), traditionally considered a blue water ship, the Veteran asserts that he had service on land in Vietnam as part of amphibious landings from the ship.     

VA's Compensation & Pension (C&P) Service has initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even "blue water [versus brown water] vessels" that did so temporarily.  See, e.g., VA Compensation & Pension Service Bulletin (Jan. 2010).  It is significant that the U.S.S. Princeton has in fact been identified as one of those ships.  VA has determined that the ship transported troops ashore for several years, including when the Veteran is confirmed to have been aboard the ship.  Therefore, the Board will presume that he was exposed to herbicide agents such as Agent Orange.  Accordingly, VA examination is needed for these three claims.

Furthermore, updated VA treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records pertaining to the Veteran's SSA disability claim.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's more recent VA treatment records (since July 2012) and associate the records with the claims file.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.  Attempt to schedule the Veteran after he has maintained sobriety for a period of time.

The examiner is to diagnose any current psychiatric disorders, including PTSD.

If PTSD is diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to any in-service stressor.

If a psychiatric disorder other than PTSD is diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder is related to an event or injury during active duty.

The examination report must include a complete rationale for all opinions expressed.  

4.  Also, schedule the Veteran for a VA examination or examinations by an appropriate medical professional in connection with his three other service connection claims.  The examiner must review the entire claims file, to include all electronic files.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current (i) liver disability; (ii) gastric disability, and/or (iii) hypertension are related to his presumed herbicide exposure during active duty service.

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

